Case 1:19-cV-00126-LO-.]FA Document 4 Filed 02/11/19 Page 1 of 1 Page|D# 25

AO 399 (i)]/U§‘) Waiver ofthe Service ofSummons

 

UNITED STATES DISTRICT COURT

t`or the
Eastern District of Virginia

Ciara i_ong a/ka/ Ciara Bryant, individually and on be
Pr'aim`r`y§r
v.
Dynamic Recovery Soiutions, LLC, Et A|.,
Defendan£

Civil Action No. 1 :19-cv-00‘i26

\_/\_/W\_/W

WAIVER OF THE SERVICE OF SUMMONS

rl"o: Aryeh E. Stein, Esq.
(Name of!he plain!ij“’s attorney or unrepresented plumer

l have received your request to waive service of a summons in this action along with a copy oi` the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

l, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity l represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of service.

l also understand that l, or the entity l represent, must tile and serve an answer or a motion under Rule 12 within
60 days from 02/05."2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). if l fail to do so, a defaultjudgment will be entered against me or the entity l represent

-h.

Date: 02/05/2019 nw

Sr'gmr%e ofth arrow unrepresented Fcli'ry

Dynamic Reoovery So|utions, LLC Cristy Marut

 

Prinreci' name ofparry waiving Service of summons Frr'nted name

Dynarnic Recovery So|utions, LLC
135 lnterstate Boulevard, Suite 6
Greenvi||e. SC 29615

Adcil."ess

cristyb@gotodrs.oorn

E-ma.il address

(364) 509-0on

Tei'ephone number

 

Duty to Avoid Unnecessary Expenscs of Serving a Summons

Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
and complaint A defendant who is located in the United States and who i`ails to return a signed waiver of service requested by a plaintiffiocated in
the United States will be required to pay the expenses ofservice, unless the defendant Shows good Cause for the failure

“Good cause” does nor include a beliet`that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

li`the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence ot`
a summons or ofservice.

it"you waive service, then you must, within the time specified on the waiverr form, serve an answer or a motion under Rule 12 on the plaintiff
and tile a copy with the court. By signing and returning the waiver form, you are aliowed more time to respond than ir"a summons had been served.

